DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities: Line 1 reading “of claim 1718” should read --of claim 17--. Appropriate correction is required. 
Claim 23 is objected to because of the following informalities: Lines 2-3 reading “and cannula” should read --and the cannula--. Appropriate correction is required to maintain consistency in claim language. 
Claim 27 is objected to because of the following informalities: Line 1 reading “of claim 2318” should read --of claim 23--. Appropriate correction is required. 
Claim 28 is objected to because of the following informalities: Lines 1-2 reading “configured to be mate to” should read --configured to mate to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the at least one seal" in Line 9.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear whether applicant is referring to the first seal, the second seal, or both the first and second seal. For purposes of examination, the limitation "the at least one seal" in Line 9 of Claim 23 is being interpreted as --the first seal and the second seal--. Claims 24-29 are rejected by virtue of their dependence on Claim 23. Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (USPGPub 2011/0087169) in view of Weisenburgh et al. (USPGPub 2010/0228096).

Re Claim 17, Parihar discloses a trocar assembly (10) (as seen in Parihar Fig. 1B), comprising a trocar (18, 20, 56) having a housing (20, 56) and a cannula (18) extending distally from the housing (20, 56), the housing (20, 56) and the cannula (18) having a tool pathway extending therethrough for receiving a tool (Parihar ¶ 0110); at least one seal (50) disposed within the housing (20, 56) and extending across the pathway (as seen in Parihar Figs. 2-4), the at least one seal (50) being configured to form at least one of a first sealing engagement (Parihar Fig. 2) across the pathway when no tool is disposed therethrough and a second sealing engagement (Parihar Fig. 32) around the tool (122) when the tool is inserted therethrough to thereby seal an insufflation fluid within the housing (Parihar ¶ 0122); and a port (42) formed in a sidewall of the housing (20, 56) at a location distal of the at least one seal (50), the port (42) being in fluid communication with the tool pathway (Parihar Figs. 2 and 3); a stopcock assembly (16) having a mating element (as seen in Parihar Fig. 2, portion of insufflation valve assembly 16 connected to lip 46) formed on an end thereof and configured to removably mate to the port (42) (Parihar ¶ 0100) for delivering insufflation fluid through the port (42) into the tool pathway (Parihar ¶ 0096-0100).
	However, Parihar does not disclose the port being fully disposed within the housing such that the port does not project outward from a sidewall of the housing. Weisenburgh discloses a trocar assembly (Weisenburgh Figs. 1 and 2A) comprising a housing (12) and a port (28) in a sidewall of the housing (12) wherein the port (28) is fully disposed within the housing (12) such that the port (28) does not project outward from a sidewall of the housing (12) to prevent the port from interfering with a surgical procedure when the port is not being used for insufflation (Parihar ¶ 0051, 0053, 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the port of Parihar to be fully disposed within the housing similar to that of Weisenburgh such that the port does not project outward from a sidewall of the housing. Weisenburgh discloses a trocar assembly as disclosed by Weisenburgh to prevent the port from interfering with a surgical procedure when the port is not being used for insufflation.

Re Claim 23, Parihar discloses a trocar assembly (10) (as seen in Parihar Fig. 1B), comprising a trocar (18, 20, 56) having a housing (20, 56) and a cannula (18) extending distally therefrom, the housing (20, 56) and the cannula (18) having a tool pathway extending therethrough (Parihar ¶ 0110); a first seal (50-1) disposed within the housing (20, 56) and extending across the tool pathway (as seen below in Parihar Annotated Fig. 2), the first seal (50-1) being configured to form a first sealing engagement around a tool when the tool is inserted through the tool pathway (as seen in Parihar Fig. 32); a second seal (50-2) disposed within the housing (20, 56) and extending across the tool pathway (as seen below in Parihar Annotated Fig. 2), the second seal (50-2) being configured to form a seal when no tool is inserted through the tool pathway (as seen in Parihar Fig. 2); a port (42) disposed within a sidewall of the housing (20, 56) at a location distal the first seal (50-1) and the second seal (50-2), the port (42) being in fluid communication with the tool pathway (Parihar Figs. 2 and 3); and a connection assembly (16) configured to removably mate to the port (42) for fluidly coupling the tool pathway to an insufflation source (Parihar ¶ 0096-0100).
	However, Parihar does not disclose the port being recessed and fully contained within the sidewall. Weisenburgh discloses a trocar assembly (Weisenburgh Figs. 1 and 2A) comprising a housing (12) and a port (28) in a sidewall of the housing (12) wherein the port (28) is fully contained within the sidewall to prevent the port from interfering with a surgical procedure when the port is not being used for insufflation (Parihar ¶ 0051, 0053, 0072). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the port of Parihar to be fully contained within the sidewall similar to that of Weisenburgh such that the port does not project outward from a sidewall of the housing. Weisenburgh discloses a trocar assembly as disclosed by Weisenburgh to prevent the port from interfering with a surgical procedure when the port is not being used for insufflation.

    PNG
    media_image1.png
    554
    455
    media_image1.png
    Greyscale


Re Claim 28, Parihar in view of Weisenburgh disclose all of the limitations of Claim 23. Parihar further discloses wherein the connection assembly (16) is configured to mate to the port (42) by a friction fit (Parihar ¶ 0100 - describing element 46 as a lip, threads or the like for coupling with element 16; here, the connection assembly engaging with a lip or threads is interpreted as a friction fit).

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (USPGPub 2011/0087169) in view of Weisenburgh et al. (USPGPub 2010/0228096) as applied to Claim 17 above, and further in view of Danks et al. (USPN 5,545,150).

Re Claim 18, Parihar in view of Weisenburgh disclose all of the limitations of Claim 17. However, Parihar in view of Weisenburgh fail to disclose a flapper door extending across the port and movable between a closed position, in which the flapper door forms a seal across the port, and an open position in which the flapper door allows the flow of insufflation fluid from the stopcock assembly into the tool pathway. Danks discloses a trocar assembly (13) (Danks Fig. 6B), wherein the trocar assembly (13) comprises a port (61) having a flapper door (43) extending across the port (61) and movable between a closed position in which the flapper door forms a seal across the port (61), and an open position in which the flapper door (43) allows fluid flow into a tool pathway, the flapper door assembly for maintaining gaseous pressure in a body cavity (Danks Col. 4 Lines 10-44 and Col. 6 Lines 38-51). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the port of Parihar in view of Weisenburgh to comprise a flapper door extending across the port and movable between a closed position, in which the flapper door forms a seal across the port, and an open position in which the flapper door allows the flow of insufflation fluid from the stopcock assembly into the tool pathway, the flapper door assembly as disclosed in Danks for maintaining gaseous pressure in a body cavity.

Re Claim 19, Parihar in view of Weisenburgh as applied to Claim 17 above, and further in view of Danks disclose all of the limitations of Claim 18. Parihar in view of Weisenburgh fail to disclose wherein the flapper door is biased to the closed position, and is configured to automatically move to an open position when the stopcock assembly is mated to the port. Danks discloses wherein the flapper door (43) is biased to the closed position, and is configured to automatically move to an open position when an instrument (12) is mated to the port (61), the flapper door assembly for maintaining gaseous pressure in a body cavity (Danks Col. 4 Lines 10-44 and Col. 6 Lines 38-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flapper door of Parihar in view Weisenburgh as applied to Claim 17 above, and further in view of Danks to be biased to the closed position and configured to automatically move to an open position when a stopcock assembly is mated to the port, the flapper door assembly as disclosed in Danks for maintaining gaseous pressure in a body cavity.

Re Claim 20, Parihar in view of Weisenburgh as applied to Claim 17 above, and further in view of Danks disclose all of the limitations of Claim 19. Parihar in view of Weisenburgh fail to disclose wherein the flapper door is biased to the closed position via a spring. Danks teaches the flapper door (43) being elastomeric (Danks Claims 1, 2 and 5) and biased to the closed position (wherein the flapper door is normally in a closed position as described in Danks Col. 4 Lines 31-36; furthermore, Danks describes the resiliency of the hinge 57 as biasing the flapper door to the closed position - Col. 4 Lines 45-47; in the present case, the resilient hinge 57 is being interpreted as a spring). The flapper door assembly of Danks for maintaining gaseous pressure in a body cavity (Danks Col. 4 Lines 10-44 and Col. 6 Lines 38-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flapper door of Parihar in view Weisenburgh as applied to Claim 17 above, and further in view of Danks to be biased to the closed position via a spring as disclosed by Danks for maintaining gaseous pressure in a body cavity.

Re Claim 21, Parihar in view of Weisenburgh as applied to Claim 17 above, and further in view of Danks disclose all of the limitations of Claim 18. Parihar in view of Weisenburgh fail to disclose a flapper door being at least partially elastomeric. Danks teaches the flapper door (43) being at least partially elastomeric (Danks Claims 1, 2 and 5). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the flapper door of Weisenburgh as applied to Claim 17 above, and further in view of Danks be at least partially elastomeric as disclosed by Danks wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (USPGPub 2011/0087169) in view of Weisenburgh et al. (USPGPub 2010/0228096) as applied to Claim 17 above, and further in view of Rathi et al. (U.S. PGPub 2011/0172767).

Re Claim 22, Parihar in view of Weisenburgh disclose all of the limitations of Claim 17. However, Parihar in view of Weisenburgh fail to disclose a plug removably matable to the port for sealing the port when the stopcock assembly is not mated to the port. Rathi discloses a medical device comprising a port (1010) with a plug (1058) removably matable to the port (1010) for sealing the port (1010), the plug for forming an airtight, pressure-tight seal (Rathi Figs. 4C and 6A; ¶ 0136). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port of Parihar in view of Weisenburgh to comprise a plug removably matable to the port for sealing the port when the stopcock assembly of Parihar in view of Weisenburgh is not mated to the port. A port and plug configuration as disclosed by Rathi for forming an airtight, pressure-tight seal of the port.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (USPGPub 2011/0087169) in view of Weisenburgh et al. (USPGPub 2010/0228096) as applied to Claim 23 above, and further in view of Danks et al. (USPN 5,545,150).
Re Claim 24, Parihar in view of Weisenburgh disclose all of the limitations of Claim 23. However, Parihar in view of Weisenburgh fail to disclose a flapper door extending across the port and movable between a closed position, in which the flapper door forms a seal across the port, and an open position in which the flapper door allows the flow of insufflation fluid from the stopcock assembly into the tool pathway. Danks discloses a trocar assembly (13) (Danks Fig. 6B), wherein the trocar assembly (13) comprises a port (61) having a flapper door (43) extending across the port (61) and movable between a closed position in which the flapper door forms a seal across the port (61), and an open position in which the flapper door (43) allows fluid flow into a tool pathway, the flapper door assembly for maintaining gaseous pressure in a body cavity (Danks Col. 4 Lines 10-44 and Col. 6 Lines 38-51). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the port of Parihar in view of Weisenburgh to comprise a flapper door extending across the port and movable between a closed position, in which the flapper door forms a seal across the port, and an open position in which the flapper door allows the flow of insufflation fluid from the stopcock assembly into the tool pathway, the flapper door assembly as disclosed in Danks for maintaining gaseous pressure in a body cavity.

Re Claim 25, Parihar in view of Weisenburgh as applied to Claim 23 above, and further in view of Danks disclose all of the limitations of Claim 24. Parihar in view of Weisenburgh fail to disclose a flapper door being at least partially elastomeric. Danks teaches the flapper door (43) being at least partially elastomeric (Danks Claims 1, 2 and 5). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the flapper door of Weisenburgh as applied to Claim 23 above, and further in view of Danks be at least partially elastomeric as disclosed by Danks wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Re Claim 26, Parihar in view of Weisenburgh as applied to Claim 23 above, and further in view of Danks disclose all of the limitations of Claim 24. Parihar in view of Weisenburgh fail to disclose wherein the flapper door is biased to the closed position, and is configured to automatically move to an open position when the connection assembly is coupled to the port. Danks discloses wherein the flapper door (43) is biased to the closed position, and is configured to automatically move to an open position when an instrument (12) is coupled thereto for preventing gas from escaping from a body cavity and maintaining gaseous pressure in the body cavity (Danks Col. 4 Lines 10-44 and Col. 6 Lines 38-51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flapper door of Parihar in view of Weisenburgh as applied to Claim 23 above, and further in view of Danks to be biased to the closed position and configured to automatically move to an open position when a connection assembly is coupled thereto as disclosed by Danks for preventing gas from escaping from a body cavity and maintaining gaseous pressure in the body cavity.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (USPGPub 2011/0087169) in view of Weisenburgh et al. (USPGPub 2010/0228096) as applied to Claim 23 above, and further in view of Rathi et al. (U.S. PGPub 2011/0172767).

Re Claim 27, Parihar in view of Weisenburgh disclose all of the limitations of Claim 23. However, Parihar in view of Weisenburgh fail to disclose a plug removably matable to the port for sealing the port when the connection assembly is not mated to the port. Rathi discloses a medical device comprising a port (1010) with a plug (1058) removably matable to the port (1010) for sealing the port (1010), the plug for forming an airtight, pressure-tight seal (Rathi Figs. 4C and 6A; ¶ 0136). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port of Parihar in view of Weisenburgh to comprise a plug removably matable to the port for sealing the port when the connection assembly of Parihar in view of Weisenburgh is not mated to the port. A port and plug configuration as disclosed by Rathi for forming an airtight, pressure-tight seal of the port.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (U.S. PGPub 2011/0087169) in view of Weisenburgh et al. (U.S. PGPub 2010/0228096) as applied to Claim 23 above, and further in view of Lobodzinski et al. (USPN 5,078,688).

Re Claim 29, Parihar in view of Weisenburgh disclose all of the limitations of Claim 23. Parihar further discloses wherein the port (42) includes a female luer (46) connector for receiving a male luer connector on the connection assembly (16) (Parihar ¶ 0100 - describing element 46 as a lip, threads or the like for coupling with element 16). However, the cited prior art fails to disclose the port including a female luer configured to receive a male luer connector formed on the connection assembly. However, Parihar discloses wherein the port (42) includes a male luer connector (46) formed therein and configured to receive a female luer connector formed on the connection assembly (16) (as seen in Parihar Figs. 2 and 3). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to have the port of Parihar include a female luer connector formed therein and configured to receive a male luer connector formed on the connection assembly since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167; See also MPEP 2144 (VI- A).
	In addition, Lobodzinski discloses a trocar (Lobodzinski Fig. 1) with port (14, 43) wherein the port (14, 43) includes a female luer connector (50) formed therein and configured to receive a male luer connector (56) for securing the port thereto (Lobodzinski Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the port of Parihar in view of Weisenburgh to include a female luer connector formed therein and configured to receive a male luer connector formed on the connection assembly as disclosed by Lobodzinski for securing the port thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783